Citation Nr: 1429355	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-27 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether the 2008 medical expenses of the surviving spouse may be considered to reduce countable income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1966.  He died in December 2008. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions dated in May 2009 and January 2010 issued by the Regional Office (RO) in Houston, Texas.

The appellant testified before the undersigned in July 2013.

The issue of entitlement to service connection for the cause of the Veteran's death addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On July 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with respect to the issue of whether the 2008 medical expenses of the surviving spouse may be used to reduce countable income is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at her hearing the appellant withdrew this appeal with respect to the issue of whether the 2008 medical expenses of the surviving spouse may be considered to reduce countable income, and, hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

The appeal as to the claim of whether the 2008 medical expenses of the surviving spouse may be considered to reduce countable income is dismissed.



REMAND

The appellant claims that the Veteran's death from lung cancer in December 2008 was caused by his exposure to ionizing radiation and/or radiofrequency radiation while working as a radar maintenance technician in service. 

In connection with a prior claim filed by the Veteran during his lifetime, the RO requested ionizing radiation exposure information from the Air Force, but it replied that it had no internal or external exposure data on the Veteran.  However, it also noted that there appeared to have been cases where early records were maintained in the individual's medical record or by the local unit and were not forwarded for inclusion in the central repository.  Additionally, they provided information about the maximum exposures recorded for airmen who worked closely with radar.  The Veteran's medical records do not contain any information about exposure to ionizing radiation. 

38 C.F.R § 3.311 contains specific guidance about procedures to be followed when a Veteran alleges that he developed a radiogenic disease, such as lung cancer, due to exposure to ionizing radiation in service.  Specifically, any records pertaining to possible exposure in service are to be forwarded to the Undersecretary for Health, who will provide a dose estimate, to the extent feasible, based on available methodologies.  The claim will then be forwarded to the Undersecretary for Benefits for consideration, after which that office will provide an opinion as to the likelihood that the radiogenic disease was caused by exposure to ionizing radiation in service.  There is no evidence indicating that these procedures were followed in this case.  Therefore, remand is necessary to ensure regulatory compliance.

The Board notes that the appellant has submitted private medical opinions in support of the claim and conducted extensive research as to this issue, including citation to prior Board decisions.  Although prior Board decisions are not binding, 38 C.F.R. § 20.1303 (prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of the appellate procedures and substantive law), the Board appreciates the efforts of the appellant and has carefully considered the private medical evidence.  It is unclear, however, whether the premise of these private medical opinions as to the degree of exposure to ionizing radiation and/or radiofrequency radiation, is accurate, especially given the letter received from the Air Force indicating that prior studies had shown that there are no adverse health effects from exposure to radiofrequency radiation of the type and degree to which servicemen are typically exposed.  Consequently, the Board will instruct the AOJ to obtain a VA opinion on this issue is required after all other indicated development, to include determining the amount of radiation to which the Veteran was likely exposed, is completed.  

It also does not appear that there are many medical records in the claims file that pertain to the Veteran's last illness.  The appellant should be requested to identify and provide appropriate releases for VA to obtain this information.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she identify and provide appropriate releases to enable VA to obtain treatment records pertaining to the Veteran's lung cancer.  Alternatively, she may submit these records on her own behalf.  If records are identified but cannot be obtained, then the efforts made to obtain the records should be documented in the claims file and the appellant should be appropriately notified.

2.  Follow the procedures set forth in 38 C.F.R. § 3.311 for claims alleging exposure to ionizing radiation in service. This includes obtaining a dose estimate from the Undersecretary for Health and an opinion from the Undersecretary for Benefits in accordance with the guidance set forth in the regulation.

3.  After the above development is completed, forward the claims file to an appropriate specialist and obtain an opinion therefrom as to whether it is at least as likely as not that the Veteran's exposure to either ionizing radiation or radiofrequency radiation in service caused or aggravated his lung cancer or otherwise contributed materially or substantially to his cause of death.  The examiner should comment on the opinions submitted by the Veteran's treating physicians as well as the April 2008 Air Force letter discussing the health effects of exposure to radar.  A complete rationale must be provided for all opinions set forth in the examiner's report. 

4.  Thereafter, readjudicate the appellant's claim.  If the result remains unfavorable, issue the appellant and her representative a supplemental statement of the case (SSOC), provide them with an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


